UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4647


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY LAMONT ROCHELLE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:16-cr-00146-CCE-1)


Submitted:   March 30, 2017                 Decided:   April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Ira Knight, Assistant
Federal   Public  Defender,   Greensboro,  North   Carolina, for
Appellant.    Kyle David Pousson, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony Lamont Rochelle, Jr., pled guilty to carjacking, 18

U.S.C. § 2119 (2012), and brandishing a firearm during a crime

of violence, 18 U.S.C. § 924(c)(1)(A)(ii) (2012).                    He appeals

his resulting 130-month sentence.             On appeal, Rochelle’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but     questioning       whether     the     district   court     imposed    an

unreasonable sentence by denying a downward variance.                  Rochelle

was notified of his right to file a pro se supplemental brief

but has not done so.             The Government has declined to file a

response brief.         For the reasons that follow, we affirm.

       We review Rochelle’s sentence for reasonableness, applying

“a    deferential       abuse-of-discretion     standard.”    Gall   v.   United

States, 552 U.S. 38, 46 (2007).             We first ensure that the court

“committed no significant procedural error,” such as improper

calculation       of      the    Sentencing      Guidelines,       insufficient

consideration of the 18 U.S.C. § 3553(a) (2012) factors, and

inadequate explanation of the sentence imposed.                   United States

v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010) (internal quotation

marks     omitted).         If   we    find     the   sentence     procedurally

reasonable, we also review its substantive reasonableness under

“the totality of the circumstances.”              Gall, 552 U.S. at 51.       We

presume    that     a    within-Guidelines      sentence     is   substantively

                                        2
reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).        Rochelle bears the burden to rebut this presumption

“by   showing      that    the    sentence          is       unreasonable       when    measured

against the 18 U.S.C. § 3553(a) factors.”                            Id.

      Our review of the record indicates that Rochelle’s sentence

is reasonable.            The court properly calculated the applicable

Sentencing Guidelines range, considered the parties’ sentencing

arguments, and provided a reasoned explanation for the sentence

it imposed, expressly grounded in various § 3553(a) factors.

The   court     specifically           considered            Rochelle’s        request    for    a

downward variance, but reasonably declined to sentence him below

the   Guidelines      range,          concluding         that    such      a    reduction      was

unwarranted based on the seriousness of the offense, the benefit

Rochelle      received         from     the     plea          bargaining        process,        his

significant        criminal      record        at        a    very     young     age,    and     a

substantial need to protect the public.                          Rochelle fails to rebut

the   presumption         of     substantive         reasonableness             accorded       his

within-Guidelines sentence.

      In   accordance          with    Anders,       we       have    reviewed     the   entire

record in this case and have found no meritorious issues for

appeal.       We    therefore         affirm    the          district      court’s     judgment.

This court requires that counsel inform Rochelle, in writing, of

the right to petition the Supreme Court of the United States for

further review.           If Rochelle requests that a petition be filed,

                                               3
but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Rochelle.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4